DETAILED ACTION
Examiner acknowledges receipt of the reply filed 4/7/2022, in response to the restriction requirement mailed 1/12/2022.
Claims 1-5, 7, 10, 11, 14, 16-22, 25, and 28-31 are pending. Claim 36 has been cancelled.
Claims 1-5, 7, 10, 11, 14, 16-22, 25, and 28-31 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the following species without traverse in the reply filed on 4/7/2022 is acknowledged.
Species of EZH2 inhibitor: tazemetostat
Species of HDAC inhibitor- belinostat
Type of lymphoma- follicular lymphoma
Specific type of EZH2-dysregulated lymphoma- germinal center (GC) diffuse large B-cell lymphoma (GC-DLCBL)
Claims 1-5, 7, 10, 11, 14, 16-22, 25, and 28-31 read on the elected species.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the acronyms EZH2 and HDAC should be written out in full name in the first appearance in the claims.
Claim 1 should be amended to recite “HDAC inhibitor to the subject in need thereof”.
Appropriate correction is required.


Markush Group
Claims 3 and 29 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of methods recited in claims 3 and 29 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The recited EZH2 inhibitor or the HDAC inhibitor is a small molecule, a polynucleotide, a polypeptide, or an antibody or antigen-binding portion thereof.
 There is no evidence within the specification or the prior art of a common structural element that relates to a common structural feature:
The chemical compounds of peptides and polynucleotides are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  Proteins/peptides are made of amino acids and amide bonds whereas nucleic acids are made from monosaccharides, phosphates groups, and glycosidic bonds. Thus, proteins and nucleic acids have different physical and chemical structures.  There is no common core structure shared by the compounds of proteins and nucleic acids.  The recited polypeptide, antibody or antigen-binding portion thereof can be of diverse amino acid sequences without any common backbone structure.
A small molecule merely relates to the size of the molecule but gives no probative information as to its chemical or physical properties.  For instance, a small molecule could be construed as encompassing a carbohydrate, a lipid, and inorganic compositions.
Accordingly, the recited compounds of claims 3 and 29 are deemed to constitute an improper Markush group.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 10, 11, 14, 16-22, 25, and 28-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.”   Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention  involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical  name,' of the claimed subject matter sufficient to distinguish it from other  materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606;   In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
For written description, the analysis considers
(a) Actual reduction to practice, 
(b) Disclosure of drawing or structural chemical formulas, 
(c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and 
(d) Representative number of examples.
In the instant case, claims 1-5, 7, 10, 11, 14, 16-22, and 25 are drawn to a method of treating lymphoma in a subject, comprising administering an EZH2 inhibitor and an HDAC inhibitor to the subject.  Claims 28-31 are drawn to a method of treating lymphoma cells, comprising contacting the lymphoma cells with an EZH2 inhibitor and an HDAC inhibitor.
Enhancer of Zeste Homolog 2 (EZH2) is highly upregulated during the GC reaction, where B-cells undergo somatic hypermutation. EZH2 is critical in the GC reaction and serves as the catalytic subunit of the Polycomb Repression Complex 2 (PRC2), inducing tri-methylation of histone 3 lysine 27 (H3K27me3), a marker of transcriptional repression. During the GC reaction, the PRC2 complex recruits histone deacetyltransferase (HDAC) 1/2 and DNA methyltransferases (DNMT) to further inhibit transcription (p. 1).  EZH2 is a histone methyltransferase serving as the catalytic subunit of the Polycomb Repression Complex 2 (PRC2), which is responsible for tri-methylation of histone 3 lysine 27 (H3K27me3). EZH2 recruits histone deacetyltransferase (HDAC) 1/2 and DNA methyltransferases (DNMT) through EED to induce additional transcriptional inhibition. Id.
The term "inhibitor" refers to agents capable of down-regulating or otherwise decreasing or suppressing the level/amount and/or activity of EZH2 or HDAC (p. 12).  The mechanism of inhibition may be at the genetic level (e.g., interference with or inhibit expression, transcription or translation, etc.) or at the protein level (e.g., binding, competition, etc.).  Id.  The inhibitor may be a small molecule, a polynucleotide, a polypeptide, or an antibody or antigen-binding portion thereof.  Id.  
The term "small molecules" encompasses molecules other than proteins or nucleic acids without strict regard to size. Non-limiting examples of small molecules that may be used according to the methods and compositions of the present invention include, small organic molecules, peptide-like molecules, peptidomimetics, carbohydrates, lipids or other organic (carbon containing) or inorganic molecules (specification at p. 13).  
Specific EZH2 and HDAC inhibitors are recited in claims 4-5 and 30-31.
The specification does not provide any structural guidelines (e.g., amino acid sequence structure or DNA/RNA sequences) for polypeptides and polynucleotides that fall within the claim scope.  Regarding polynucleotides, the claim scope encompasses but is not limited to, single- or double-stranded DNA or RNA, antisense oligonucleotides, RNAi, aptamers, etc.  Additionally, there is no limit as to the structure or composition, much less length of the oligonucleotides.  Small molecules that fall within the potential claim scope or infinite, encompassing a variety of chemical compounds and structures, e.g. lipids, saccharides, organic and inorganic molecules.
 (a)  Actual reduction to practice/ (b) disclosure of drawing or structural chemical formulas:
Table 1 discloses a dosing regimen of tazemetostat (EZH2 inhibitor) and romidepsin (HDAC inhibitor).
The specification reduced to practice the examination of GSK126 (EZH2 inhibitor) and romidepsin (HDAC inhibitor) in example 1 using various lymphoma cell lines (tables 4-5) and a mouse model of germinal center (GC) diffuse large B-cell lymphoma (GC-DLCBL).
Examiner expressly notes that no other combinations of an EZH2 inhibitor and a HDAC inhibitor were reduced practice.
 (c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed: and (d) Representative number of examples:
The invention involves an unlimited number of combinations of an EZH2 inhibitor and a HDAC inhibitor for treating lymphoma.  As indicated above, the inhibitors may affect the genetic level and/or protein level of EZH2 and/or HDAC.  Examiner further notes that such inhibition may occur directly or indirectly (e.g. upstream regulation of EZH2 or HDAC).  The inhibitor may be a small molecule, a polynucleotide, a polypeptide, or an antibody or antigen-binding portion thereof.  Small molecule merely indicates that it is small in size but gives no probative information as to the chemical or physical properties of the molecule. Non-limiting examples of small molecules that may be used according to the methods and compositions of the present invention include, small organic molecules, peptide-like molecules, peptidomimetics, carbohydrates, lipids or other organic (carbon containing) or inorganic molecules (specification at p. 13).  
Examiner notes that there is no shared structural composition amongst the multitude of inhibitors that fall within the respective scopes of EZH2 inhibitors and HDAC inhibitors.
Specific EZH2 and HDAC inhibitors are recited in claims 4-5 and 30-31.
However, only a single combination of EZH2 and HDAC inhibitors was actually reduced to practice: GSK126 and romidepsin.
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic (e.g., reduces a side effect associated with the other anticancer agent) and/or a functional/structural characteristic without any disclosed correlation between function and structure of the biomolecule beyond the examples presented, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”  MPEP 2163.  Here, though the claims may recite some functional characteristics inhibitor of EZH2 and inhibitor of histone deacetylase (HDAC), however, the claims and specification lack written description because there is no disclosure of a correlation between function and structure of the numerous combinations beyond those disclosed in the examples in the specification.  Accordingly, there are not only many distinct components (small molecules (lipids, saccharides, organic molecules, inorganic molecules, etc.), polypeptides of various lengths and amino acid compositions, polynucleotides of various DNA and/or RNA lengths and compositions, etc.), there are also numerous combinations of EZH2 and HDAC inhibitors that fall within the instant claim scope to give rise to the claimed compounds. 
It must not be forgotten that the instant claims are method claims, thus the EZH2 and HDAC inhibitors must further be administered in specific dosages and properly target to the location of the lymphoma in order to be effective for treating lymphoma (in vitro and/or in vivo).
 The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 28-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lue et al. (Blood 128(22):839 Jan. 2016)- cited in IDS filed 4/24/2020).
Examiner expressly notes that Lue et al article is authored by all three of the named inventors.  
A copy of the full reference has been provided with the instant office action. Examiner notes that the NPL filed 4/24/2020 did not include the associated data.  It appears that data presented in Lue et al correlates with instant Figs 3A and 3G.
Lue et al teach that EZH2 is critical in a process known as the Germinal Center (GC) reaction during which B-cells undergo somatic hypermutation and isotype switching in order to develop a large antibody repertoire. EZH2 is a histone methyltransferase serving as the catalytic subunit of the Polycomb Repression Complex 2 (PRC2), which is responsible for tri-methylation of histone 3 lysine 27 (H3K27), a mark of transcriptional repression. EZH2 recruits HDAC1/2 and DNMTs through its cofactor EED to further inhibit transcription (abstract).  Lue et al. assessed co-treatment of GSK126 (EZH2 inhibitor) and romidepsin (HDAC inhibitor) in a panel of lymphoma cell lines (GC-DLBCL, Non-GC DLBCL, MCL and T-Cell lymphoma, n=21).  GSJ126 is deemed to be a small molecule and romidepsin is a cyclic pentapeptide.  Results indicated that contacting lymphoma cells with a combination of EZH2 inhibitor and a HDAC inhibitor treated the lymphoma. Synergy was assessed by Excess over Bliss (EOB), where EOB > 10 represents synergy. Simultaneous exposure to GSK126 and romidepsin in GC-DLBCL cell lines demonstrated potent synergy as represented by EOB > 30. Synergy was also present in ATLL cell lines (EOB 28), which are known to have EZH2 dysregulation, as well as non-GC DLBCL cell lines (EOB 47). Although these cell lines do not have EZH2 mutations, some possess relative EZH2 over-expression compared to other lymphomas. Evaluation of drug schedule using GSK126 pretreatment prior to romidepsin exposure did not impact synergy.  The combination also led to decreased nuclear localization of EZH2 and its cofactors. Apoptosis was confirmed by caspase 3 and PARP cleavage, and was more potently cleaved after exposure to the combination [reads on synergistic increase in apoptosis of cancer cells].
Accordingly, the limitations of claims 28-31 are satisfied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, 10, 11,16-22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lue et al. (Blood 128(22):839 Jan. 2016)- cited in IDS filed 4/24/2020).  Examiner expressly notes that Lue et al article is authored by all three of the named inventors.  
Lue et al teach that EZH2 is critical in a process known as the Germinal Center (GC) reaction during which B-cells undergo somatic hypermutation and isotype switching in order to develop a large antibody repertoire. EZH2 is a histone methyltransferase serving as the catalytic subunit of the Polycomb Repression Complex 2 (PRC2), which is responsible for tri-methylation of histone 3 lysine 27 (H3K27), a mark of transcriptional repression. EZH2 recruits HDAC1/2 and DNMTs through its cofactor EED to further inhibit transcription (abstract).  Lue et al. assessed co-treatment of GSK126 (EZH2 inhibitor) and romidepsin (HDAC inhibitor) in a panel of lymphoma cell lines (GC-DLBCL, Non-GC DLBCL, MCL and T-Cell lymphoma, n=21).  GSK126 is deemed to be a small molecule and romidepsin is a cyclic pentapeptide.  Results indicated that contacting lymphoma cells with a combination of EZH2 inhibitor and a HDAC inhibitor treated the lymphoma. Synergy was assessed by Excess over Bliss (EOB), where EOB > 10 represents synergy. Simultaneous exposure to GSK126 and romidepsin in GC-DLBCL cell lines demonstrated potent synergy as represented by EOB > 30. Synergy was also present in ATLL cell lines (EOB 28), which are known to have EZH2 dysregulation, as well as non-GC DLBCL cell lines (EOB 47). Although these cell lines do not have EZH2 mutations, some possess relative EZH2 over-expression compared to other lymphomas. Evaluation of drug schedule using GSK126 pretreatment prior to romidepsin exposure did not impact synergy.  The combination also led to decreased nuclear localization of EZH2 and its cofactors. Apoptosis was confirmed by caspase 3 and PARP cleavage, and was more potently cleaved after exposure to the combination [reads on synergistic increase in apoptosis of cancer cells].  
Lue et al. do not expressly teach administration of an EZH2 inhibitor and a HDAC inhibitor to subject with lymphoma for treating the lymphoma.  However, Lue et al used the following human lymphoma cell line: Pfeiffer (GC-DLBCL), OCI-Ly-7 (GC-DLBCL), SU-DHL-6 (GC-DLBCL), and SU-DHL-10 (GC-DLBCL) in their studies.  Lue et al. data indicates synergistic effects of simultaneous administration of GSK126 (EZH2 inhibitor) and romidepsin (HDAC inhibitor) over single therapy alone in the lymphoma cell lines.  Accordingly, it would have been obvious to the skilled artisan to administer combination of an EZH2 inhibitor and a HDAC inhibitor to a human.  The skilled artisan would have had a reasonable expectation of success because lymphoma treatment was successful in the human lymphoma cell lines.  
Accordingly, instant claims 1 and 16 are rendered obvious.  Regarding claim 2,  germinal center (GC) diffuse large B-cell lymphoma (GC-DLBCL) is associated with EZH2 dysregulation (p. 839).  Regarding claims 3-5, Lue et al. assessed co-treatment of GSK126 (EZH2 inhibitor) and romidepsin (HDAC inhibitor).  GSJ126 is deemed to be a small molecule and romidepsin is a cyclic pentapeptide.  Regarding claim 7, Lue et al. teach simultaneous administration of the EZH2 inhibitor and the HDAC inhibitor (p. 839). 
Regarding claims 10 and 11, synergy was assessed by Excess over Bliss (EOB), where EOB > 10 represents synergy. Simultaneous exposure to GSK126 and romidepsin in GC-DLBCL cell lines demonstrated potent synergy as represented by EOB > 30. Synergy was also present in ATLL cell lines (EOB 28), which are known to have EZH2 dysregulation, as well as non-GC DLBCL cell lines (EOB 47). Although these cell lines do not have EZH2 mutations, some possess relative EZH2 over-expression compared to other lymphomas. Evaluation of drug schedule using GSK126 pretreatment prior to romidepsin exposure did not impact synergy.  The combination also led to decreased nuclear localization of EZH2 and its cofactors. Apoptosis was confirmed by caspase 3 and PARP cleavage, and was more potently cleaved after exposure to the combination [reads on synergistic increase in apoptosis of cancer cells].  Regarding claims 17 and 18, mutations in EZH2 correlate with EZH2 overexpression.  
Regarding claim 19, the specification does not define a “gain of function” mutation in and EZH2 gene.  However, Lue et al. teaches data from various lymphoma cell lines in the data provided in Lue et al. appears to be identical to that presented in the instant specification at Figs. 3A and 3G.  The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' EZH2-dysregulated lymphoma comprising a gain of function mutation in an EZH2 gene, and if so to what extent, is different from that presented in Lue et al.  The cited art taken as a whole demonstrates a reasonable probability that Lue et al teach the same lymphoma and EZH2 gene(s).  The prior art is either identical or sufficiently similar to the claimed by applicant and that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
Merely because a characteristic of a known lymphoma is not disclosed in a reference does not make a method of treating that lymphoma with a combination of an EZH2 inhibitor and a HDAC inhibitor patentable. Clear evidence that the cited prior art does not possess a critical characteristic that is possessed by the claimed lymphoma/EZH2 gene mutation would advance prosecution and might permit allowance of claims.  Examiner reiterates that the instant specification does not explicitly disclose/define a gain of function mutation in an EZH2 gene.
Regarding claims 20-22, and 25, Lue et teach that mutations in EZH2 are found in 7-12% of follicular lymphoma (FL) and 22% of GC-DLBCL.  The reference teaches administration of an EZH2 inhibitor and a HDAC inhibitor to lymphoma cell lines (GC-DLBCL, Non-GC DLBCL, MCL and T-Cell lymphoma).  
Accordingly, claims 1-5, 7, 10, 11, 16-22, and 25 are obvious in view the teachings of Lue et al. 

Claim(s)  1-5, 7, 10, 11, 14, 16-22, and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lue et al. (Blood 128(22):839 Jan. 2016)- cited in IDS filed 4/24/2020) as applied to claims 1-5, 7, 10, 11, 16-22, and 25 above, and further in view of Morera et al. (Clin. Epigenetics 8:57 pp. 1-16 (Epubl. May 2016)).
The teachings of Lue et al. are set forth above.  The reference does not explicitly teach the limitations of claim 14, e.g. route of administration.
Morera et al. teach that GSK2816126 (GSK126) in patients with relapsed or refractory diffuse large B cell and transformed follicular lymphoma is administered intravenously (i.v.) (p. 8, left col).
Accordingly, claims 1-5, 7, 10, 11, 16-22, and 25 are obvious in view the teachings of Lue et al. and Morera et al.

Claim(s)  1-5, 7, 10, 11, 14, 16-22, 25, and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lue et al. (Blood 128(22):839 Jan. 2016)- cited in IDS filed 4/24/2020) as applied to claims 1-5, 7, 10, 11, 14, 16-22, and 25 above, and further in view of Morera et al. (Clin. Epigenetics 8:57 pp. 1-16 (Epubl. May 2016)) and Glaser (Biochemical pharmacology 74:659-671 (2007).
The teachings of Lue et al. and Morera are set forth above.  
Morera et al. further teach that reversible histone methylation is an important process within epigenetic regulation, and the investigation of its role in cancer has led to the identification of lysine methyltransferases and demethylases as promising targets for new anticancer drugs. In this review, we describe those enzymes and their inhibitors that have already reached the first stages of clinical trials in cancer therapy, namely the histone methyltransferases DOT1L and EZH2 (abstract).  Figure 3b teaches six (6) EZH2 inhibitors including GSK126 and EPZ-6438 (also referred to as tazemetostat).
Glaser teach specific histone deacetylase (HDAC) inhibitors that are being used in clinical trials.  Table 2 teaches six (6) HDAC inhibitors including romidepsin, vorinostat, belinostat, and LBH-589 (also known as panobinostat).  
It would have been obvious to one of ordinary skill the art to substitute the HDAC inhibitor (GSK126) and EZH2 inhibitor (romidepsin) of Lue et al with other known inhibitors.  The skilled artisan would have been motivated in order to increase the availability of chemotherapeutic options available for the treatment of lymphoma.  The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. See also In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious.”).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the EZH2 inhibitor GSK126 of Lue with tazemetostat of Morera et al.  Figure 3B of Morera teaches that both GSK126 and EPZ-6438 (tazemetostat) are EZH2 inhibitors. Thus they are deemed to be useful for the same purposes and are functional equivalents in the art.  The skilled artisan would further have had a reasonable of success in substituting the HDAC inhibitor romidepsin with belinostat of Glaser.  Table 2  of Glaser teaches that romidepsin, vorinostat, belinostat, and LBH-589 (also known as panobinostat) are all HDAC inhibitors. Thus they are deemed to be useful for the same purposes and are functional equivalents in the art.  Substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Examiner further notes that it would have been obvious to try given that there was a finite number of identified, predictable solutions- specifically Morera and Glaser taught six (6) EZH2 inhibitors and HDAC inhibitors, respectively.  This number of inhibitor includes the GSK126 (EZH2 inhibitor) and romidepsin (HDAC inhibitor) expressly taught by Lue et al. Accordingly, the skilled artisan would have had a reasonable expectation of success due to the limited number of EZH2/HDAC inhibitor combinations set forth in the cited references.
Accordingly, claims 1-5, 7, 10, 11, 16-22, 25, and 28-31 are obvious in view of the teachings of cited references

Conclusion
No claims are allowed.

Claims 1-5, 7, 10, 11, 14, 16-22, 25, and 28-31 are pending and are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654